                Case 5:20-cv-04168-NC Document 13 Filed 07/13/20 Page 1 of 1




1

2
                                      UNITED STATES DISTRICT COURT
3
                                  NORTHERN DISTRICT OF CALIFORNIA
4

5

6    JOHN STEMMELIN                                          Case No. C 5:20-cv-04168-NC

7                                                            CONSENT OR DECLINATION
                              Plaintiff(s)                   TO MAGISTRATE JUDGE
               v.                                            JURISDICTION
8
     MATTERPORT, INC., et al.
9
                              Defendant(s).
10

11   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
     or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
12   jurisdiction in this matter. Sign this form below your selection.

13
             Consent to Magistrate Judge Jurisdiction
14
             In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
15   United States magistrate judge conduct all further proceedings in this case, including trial and
     entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
16   United States Court of Appeals for the Ninth Circuit.
17
             OR
18
             Decline Magistrate Judge Jurisdiction
19
            In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
20   magistrate judge conduct all further proceedings in this case and I hereby request that this case
21
     be reassigned to a United States district judge.

22
     DATE:    July 13, 2020                                NAME: Michael K. Johnson
23                                                               Defendants Matterport, Inc., RJ Pittman;
                                                                 Dave Gausebeck; Matt Bell; Carlos Kokron;
24
                                                  COUNSEL FOR Peter Hebert; Jason Krikorian; and Mike
                                                  (OR "PRO SE"): Gustafson
25

26

27                                                                                    Signature

28
                                                                                             American LegalNet, Inc.
                                                                                             www.FormsWorkFlow.com
